Citation Nr: 1707205	
Decision Date: 03/09/17    Archive Date: 03/17/17

DOCKET NO.  13-03 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability, to include as secondary to a right ankle disability.

2.  Entitlement to service connection for a lumbar spine disability, to include as secondary to a right ankle disability.

3.  Entitlement to an initial rating in excess of 10 percent for a right ankle disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Coyne, Associate Counsel


INTRODUCTION

The Veteran had active service with the United States Army from August 1988 to August 1992 with subsequent service in the Army National Guard.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from December 2010 and November 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Although the December 2010 rating decision denied service connection for a right ankle disability, the November 2012 rating decision granted service connection and assigned an initial rating of 10 percent.

The Veteran testified before the undersigned Veterans Law Judge in September 2016.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a lumbar spine disability and entitlement to a higher initial rating for the Veteran's right ankle disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

The preponderance of the evidence establishes that the Veteran does not have a bilateral knee disability.  




CONCLUSION OF LAW

The criteria for entitlement to service connection for a bilateral knee disability, to include as secondary to a service-connected right ankle disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist the claimant in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  VA must provide the Veteran with generic notice of: (1) the type of evidence needed to substantiate the claim; and (2) the process through which disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  With regard to the duty to notify, the Board notes that prior to initial adjudication, an April 2010 letter satisfied VA's duty to notify the Veteran of the elements of his service connection claim.  Therefore, VA has met the statutory and regulatory notice provisions.  

As for VA's duty to assist, that duty includes procuring, or helping the claimant procure, service treatment records and other pertinent treatment records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The record shows that all of the Veteran's relevant active duty service treatment records have been obtained in addition to physical examinations related to subsequent service in the Army National Guard.  Although the Veteran has served many years in the Army National Guard, the basis of his bilateral knee claim is injury sustained during active duty service, not a period of active or inactive duty training with the United States Army National Guard.  Additionally, the Veteran affirmatively indicated at the September 2016 Board hearing that he has not received any medical treatment for any bilateral knee symptoms since separation from active duty service, preferring to self-treat with over the counter medications.  Accordingly, considering the foregoing facts, the Board finds that VA has satisfied the duty to assist with regard to the procurement of records relevant to the bilateral knee claim, as any Army National Guard treatment records that may remain outstanding are not relevant to the bilateral knee claim.

When required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination is adequate when its conclusions are based on the Veteran's prior medical history and past examinations, and describe the disability in sufficient detail such that the examiner's evaluation of the disability is fully informed.  Barr v. Nicholson, 21 Vet App. 303 (2007).  A medical examination is fully informed when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  As detailed by the record, the Veteran was provided a VA examination in connection with the bilateral knee claim in April 2013.  After a review of the April 2013 examination report, the Board notes that examination was based on a thorough review of the claims file, included an in-person examination with completion of several diagnostic tests, a detailed medical history, and provided adequate supporting rationale for the medical conclusions contained therein based on objective diagnostic test results.  Accordingly, the Board finds that the VA examination report provides an adequate basis on which to adjudicate the bilateral knee claim.

Moreover, the Veteran had a hearing before the undersigned Veterans Law Judge in September 2016.  The September 2016 hearing focused on the elements necessary to substantiate the Veteran's claims, and his testimony and the statements of his representative demonstrate that he had actual knowledge of the elements necessary to substantiate his claims.

Finally, as there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009).

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the evidence in light of the entirety of the record. 

Additionally, when the positive evidence supporting a claim and the negative evidence indicating a denial of the claim is relatively equal, the Veteran is entitled to the benefit of the doubt.  38 U.S.C.A. §5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Service connection may be granted for a disability resulting from disease or injury that is incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish service connection for a disability, the three following criteria must be met: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303 (2016); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999).  

Moreover, service connection may be established on a secondary basis for a disability which is proximately due to or the result of a service-connected disease or injury.  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service-connected disability.  Where aggravation is the basis of secondary service connection, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's active duty service personnel records show that he served as an infantryman, and received the Parachute Badge.  The Veteran indicated that after parachute jumps his knees hurt and that he currently experiences swelling of the knees while standing at work.  The Veteran currently works at the United States Postal Service and stands behind a counter.  He further indicated that he had worked for the United States Postal Service for a total of seventeen years.  The Veteran indicated that he possibly went to sick call once, maybe twice, and was given Motrin for his knees, and that he was not sure whether he reported any knee pain at separation, because his main concern at that time was the service-connected right ankle.  The Veteran's active duty service medical records do not show any treatment for the knees, and at separation from active duty service in August 1992, the Veteran elected to forego a separation physical.  Subsequent to active duty service, the Veteran reported that he did not seek any treatment for any bilateral knee condition, did not take any sick time from work due to a bilateral knee condition, but self-treated for bilateral knee pain and swelling with over-the-counter medication as needed.

However, after conducting a full examination of the Veteran's knees, the April 2013 VA examiner found that a bilateral knee diagnosis could not be made, as there was "no objective data to support a diagnosis for the claimed bilateral condition."  The VA examiner's conclusion was based on her review of the claims file and an in-person examination that included a medical history, and several objective tests, including range-of-motion testing, muscle-strength testing, and joint stability testing.  That testing did not show any evidence of pain on motion, functional loss, joint instability, or muscle strength deficits.  The Veteran's bilateral knee history, as reported to the VA examiner included pain "off and on" since around the time of separation from active service.  The Veteran described the bilateral knee pain as an "off and on ache," without flare-up pain.

A disability is the impairment of earning capacity resulting from a disease, injury, or defect.  Allen v. Brown, 7 Vet. App. 439 (1995).  Although the Veteran reported knee swelling after prolonged standing at his job at the September 2016 Board hearing and "on and off pain" since separation from active service, the VA medical examination of the Veteran's knees did not yield a diagnosis, and various range-of-motion, sensory, reflex, muscle strength, and other objective testing did not find any bilateral knee abnormalities, or even painful motion.  Moreover, the Veteran indicated in September 2016 Board hearing testimony that he did not seek treatment after service, choosing to self-treat with over the counter medicine, so there are no treatment records documenting continuous symptoms, treatment, or diagnosis to support any type of bilateral knee pathology that would constitute a disability for which service connection could be established. 

The Board finds that the absence of any bilateral knee symptoms upon completion of objective medical testing, and the conclusion of the April 2013 VA examiner that there was no objective evidence of a bilateral knee disability constitute probative evidence against a finding of the presence of any current bilateral knee disability.  The Board acknowledges the Veteran's September 2016 Board hearing testimony with regard to current knee swelling after prolonged periods of standing, which is currently a requirement of his current employment, and the Veteran's report of knee pain around the time of separation from active service to the April 2013 VA examiner.  Although lay persons are competent to provide opinions on some medical issues, for example, symptoms that are capable of individual observation such as the knee pain and swelling described by the Veteran in this case, the Veteran is not competent to provide medical opinions outside the common knowledge of a lay person, such as the interpretation of the results of objective medical testing required to diagnose an underlying medical condition.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Unlike reporting specific manifestations of knee pain or swelling, determining whether the Veteran's bilateral knees current exhibit any underling medical pathology requires medical inquiry into biological processes, anatomical relationships, and physiological functioning.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Such internal physical processes are not readily observable and are not within the competence of this Veteran, who has not been shown by the evidence of record to have such medical training or skills.  Additionally, the Board notes that the service medical records are silent for complaints or treatment for any knee condition, and there are no post-service treatment records for any knee condition.  

Accordingly, the Board finds that the probative medical weighs against a finding of a current disease, injury, or defect resulting in any disability of the knees.  The Board finds that the preponderance of the evidence is against the claim and the claim must be denied.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


ORDER

Entitlement to service connection for a bilateral knee disability is denied.


REMAND

Unfortunately, a remand is required.  Although the Board regrets the delay, it is necessary to ensure the Veteran is provided adequate due process and claim development assistance.

First, addressing the lumbar spine claim, a review of the service medical records shows that the Veteran complained of low back pain in February 1992 after lifting a heavy object, and a history of prior low back pain was noted.  On examination, pain on palpation to the sacral and lumbar vertebrae was noted.  February 2012 radiographic evidence indicated mild curvature of the thoracic spine distally, convex to the right with no other abnormalities.  The Veteran was diagnosed with thoracolumbar lordosis in March 1992, and at that time it was noted that the Veteran was positive for mild scoliosis in the right lumbar and left thoracic spine.  The Veteran's leg length was noted to be a quarter inch longer on the left side.

When required to adequately adjudicate the claim, VA must provide a medical examination assessing the Veteran's claimed disabilities or conditions.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A medical examination is adequate when it describes the disability in sufficient detail such that the examiner's evaluation of the disability is fully informed.  Barr v. Nicholson, 21 Vet App. 303 (2007).  A medical examination is fully informed when the examiner has sufficient facts upon which to base an opinion relevant to the issue at hand.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

The Veteran was provided a VA examination in October 2012 in which a historical diagnosis of low back strain during active duty was noted.  The examiner noted the February 1992 VA treatment record indicating mild curvature of the thoracic spine, but did not discuss the March 1992 service treatment record.  The Veteran reported flare-ups and spasms, and back pain that he felt in the right hip, and reduced flexion with pain on motion, with localized tenderness to the lumbar spine.  Despite the Veteran's service medical records and objective evidence of low back symptoms, the October 2012 VA examiner provided a negative etiology opinion, indicating that there was only one instance of back pain during active duty service and that because 19 years had passed since completion of active service, an intercurrent injury could not be ruled out.  Considering the service medical record evidence of a possible pre-existing injury, disease, or defect, and the inadequate supporting rationale for the October 2012 VA examiner's negative etiology opinion, the Board finds that remand of this claim is required for provision of an adequate VA examination and accompanying etiology opinion.

As for the right ankle claim, the Board notes that a VA examination provided for the purposes of assigning a disability rating must be sufficiently contemporaneous so as to assess the current nature, extent, and severity of a service-connected disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. App. 400 (1997).  When the evidence indicates that there has been a material change in the disability and the evidence of record is too old, or that the current rating may be incorrect, VA has a duty to conduct a new examination.  Caffrey v. Brown, 6 Vet. App. 377 (1995); Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Here, a review of the record shows that the Veteran's last right ankle VA examination was in October 2012.  Because it has been over four years since the most recent VA examination, and the Veteran's September 2016 Board hearing testimony raises the possibility that the Veteran's condition has worsened, the Board finds that remand for a more contemporaneous VA examination is warranted.

Additionally, a VA examination of the joints must, wherever possible, include the results of the range of motion testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with the range of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016); 38 C.F.R. § 4.59 (2016).  On remand the examiner should perform all required range of motion testing.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination with an appropriate clinician for a lumbar spine disability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a detailed history from the Veteran.  The examiner should provide all findings, with a complete rationale for opinions, in the examination report.  The examiner should provide the following information:

(a)  Diagnose all current lumbar spine disabilities, to include, but not limited to, lumbar lordosis, lumbar strain, and scoliosis, performing any diagnostic testing required to confirm the diagnoses.

(b)  Is there clear and unmistakable (undebatable) evidence that any lumbar spine disability pre-existed entrance to service?  Please describe that clear and unmistakable evidence.

(c)  Is any current lumbar spine disability developmental or congenital in nature?  If so, is the proper classification of any developmental or congenital lumbar spine disability a disease process, or a defect or abnormality?

(d)  If the proper classification of any lumbar spine disability is a defect or abnormality of congenital, developmental, familial, or hereditary origin, is it at least as likely as not (50 percent or greater probability) that a congenital defect incurred a superimposed disease or injury that began during active service, or is related to any in-service event or injury?

(e) If there is clear and unmistakable evidence of a pre-existing lumbar spine disability that is not a development or congenital defect or abnormality, is there clear and unmistakable (undebatable) evidence that the condition was not permanently aggravated during or by active duty service?

(f)  For every lumbar spine disability diagnosed, is it at least as likely as not (50 percent or greater probability) that each lumbar spine disability began during active service or is related to an incident of service?

(g)  Is it at least as likely as not (50 percent or greater probability) that each lumbar spine disability was caused by a service-connected right ankle disability.

(h)  Is it at least as likely as not (50 percent or greater probability) that each lumbar spine disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right ankle disability?

2.  Schedule the Veteran for a VA examination with an appropriate clinician to determine the current severity of a right ankle disability.  The examiner must review the claims file and should note that review in the report.  The examiner should take a detailed history from the Veteran.  Taking into account the evidence in the claims file and the Veteran's lay statements, the examiner must determine the current severity of the right ankle disability, and the impact of that disability on the Veteran's daily activities and ability to work.  In assessing the right ankle disability, the examiner should test the range of motion for both the right ankle and the left ankle during active motion, passive motion, weight-bearing, and non-weight-bearing.  The examiner should indicate whether the right ankle disability is productive of any additional functional loss due to weakened movement, fatigability, incoordination, painful motion, or excess motion, or on flare up, and provide an opinion as to how those factors result in any additional limitation of motion or additional functional loss.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  The examiner must provide all findings, with a complete rationale for the opinions, in the examination report.

3.  Then, readjudicate the claims. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


